933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Christopher COMMEDO, Plaintiff-Appellant,v.Peggy JONES, Martin McDade, Defendants-Appellees.
No. 91-6777.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-89-966-CRT-BR)
James Christopher Commedo, appellant pro se.
Valerie Bateman, Office of the Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
James Christopher Commedo appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Commedo v. Jones, CA-89-966-CRT-BR (E.D.N.C. Jan. 2, 1991).  We deny Commedo's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.